—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered August 11, 1993, convicting defendant, after a jury trial, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The court properly refused to submit to the jury attempted petit larceny as a lesser included offense of attempted robbery in the first degree, because there was no reasonable view of the evidence (see, People v Scarborough, 49 NY2d 364) that defendant attempted to take property without the use of force. The complainant testified to a forcible attempted taking, and the defense theory, based on defendant’s statement to the police, was that defendant was not attempting to steal from the complainant in any manner, but was merely attempting to collect a debt for services actually rendered. There was no basis in the evidence, without resort to speculation, for yet a third scenario in which defendant was attempting to defraud, rather than rob, the complainant.
We perceive no abuse of sentencing discretion. Concur— Kupferman, J. P., Ross, Asch, Nardelli and Mazzarelli, JJ.